DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 46-50, in the reply filed on 02/15/2021 is acknowledged.
Claims 51-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP § 2173.05(d).
Regarding claim 48, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more. The claim(s) recite(s) methods for determining the presence of lung cancer in a subject by measuring expression level of miR-1246 and miR-1290, comparing such levels to normal values and making conclusion concerning subject having cancer. Such difference in the level of the miRNAs is a natural consequence of having a disease, lung cancer, therefore instant claims are drawn to a law of nature. 
This judicial exception is not integrated into a practical application because there is no other steps in the methods except measuring natural change of miRNA level in a subject with a disease. Adding a step of specific disease treatment would be an example of such integration of law of nature into practical application. 

Active element of the claims of measuring level of miR-1246 and miR-1290 to diagnose lung cancer is well known and routine in the art as evidenced by Wolff (DE 102011108254, January 2013, from IDS and cited from machine translation attached), who teaches that increased expression of miR-1246 and miR-1290 is a characteristic of lung cancer (see paragraph [0009]).
Additional active element included in the claims of determining the level of miRNAs from bodily fluids is well known and routine in the art as evidenced by Wolff, above (see paragraph [0009]). The step of comparing levels of miRNA is an abstract, mental step. The detecting step is a recitation of the natural law, which is the correlation of specific miRNAs expression upregulation and presence of lung cancer. 
The additional elements do not amount to significantly more than the judicial exception.
Claim 47 adds additional limitations of specific types of lung cancer, which are well known in the art. Claim 48 adds limitation of specific methods of miRNA level measuring, which are well known in the art: for example, Wolff, above, teaches measuring miRNA levels using quantitative RT-PCR (see paragraph [0009]). Claim 49 adds limitation of analyzing specific tissues/fluids, also well known in the art.
Considering the claim elements as an ordered combination the claims are drawn to diagnosing lung cancer by measuring levels of certain miRNAs. Such concept is routine in the art as 
The claim elements, either individually or as an ordered combination, do not amount to significantly more than the judicial exception. Thus, the claims are not directed to patent eligible subject matter. Therefore claims 46-50 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff (DE 102011108254, January 2013, from IDS and cited from machine translation attached).
Wolff discloses methods of diagnosing lung cancer by measuring level of miR-1246 and/or miR-1290, comparing it to normal levels and concluding that the subject has lung cancer if such levels are above normal (see paragraphs [0009-0010]). The measurement of the miRNA levels can be done by quantitative RT-PCR and the sample to measure miRNA level in can be blood (see paragraph [0009]). Concerning limitations from claim 47, it requires the cancer to be of stage I-IV, which are all possible stages, therefore it is inherent that the cancer diagnosed will be of one of those stages.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635